Citation Nr: 1230931	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The Veteran performed active military service from July 1979 to July 1983. 

This matter arises to the Board of Veterans' Appeals (Board) from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Because the Veteran relocated to Wisconsin; his claims file was subsequently transferred to the Milwaukee, Wisconsin, RO. 

This appeal was remanded in March 2008 and in June 2010 for further development. 


FINDINGS OF FACT

1.  The Veteran is not a combat veteran.  

2.  A diagnosis of PTSD based on a claimed in-service stressor has been offered.

3.  Credible supporting evidence that the claimed in-service stressor occurred has been submitted.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The claimed PTSD stressor is a sexual assault.  The Court has stressed the necessity of complete development of the evidence if a PTSD claim is based on an alleged personal assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In Patton, the Court pointed out that there are special evidentiary development procedures for PTSD claims based on personal assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop the evidence.  M21-1, Part III, 5.14(b) (2).  As to personal-assault PTSD claims, more particularized requirements are established regarding the development of "alternative sources" of information, as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  M21-1, Part III, 5.14(c).  Further, the provisions of subparagraphs (7) and (8) indicate that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes", and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."

The Veteran's STRs are negative for any complaint, symptoms, finding, or diagnosis related to personal assault.  The Veteran's service personnel records reflect that he served as a military policeman and sentry at his military installation's entrance gates.  He was subject to multiple disciplinary actions and he was counseled for substandard performance on several occasions during active service.  Shortly before his discharge from active service he was convicted by special courts martial and sentenced to and served approximately 60 days in the brig.  He had been convicted of attempting to extort special perks, possibly free pizza, from the local pizza delivery service by making vague threats against the pizza delivery service.  Shortly after completing his 60-day sentence, he was administratively discharged from active military service for exhibiting a pattern of misconduct.  His military disciplinary file contains statements from service comrades to the effect that the Veteran was neither truthful nor trustworthy.  

Although the Veteran's service personnel records reflect serious shortcomings in the Veteran's behavior during active service, those behavior problems were evident prior to his claimed sexual assault and thus cannot be blamed on the sexual assault.  Thus, the service personnel records do not reflect deterioration in work performance or a behavior change such as to corroborate his claimed PTSD stressor.  
 
While a change in behavior after the claimed assaults took place cannot be ascertained from the service records, in this case, there is evidence of depression and substance abuse after active military service.  This evidence marginally supports the existence of the claimed stressor.

A PTSD diagnosis was offered in May 2003, during an initial VA PTSD compensation examination.  This PTSD diagnosis is predicated on one stressor, that of having been incarcerated during active service (see claims files, Vol 1).  Diagnoses of PTSD have been offered several times during the appeal period, based on the Veteran's claim that he was incarcerated during active service and was repeatedly raped by several men.  

In February 2004, a VA staff psychiatrist wrote a favorable letter in support of the claim.  The psychiatrist offered diagnoses of schizoaffective disorder, PTSD, and cocaine dependence.  The psychiatrist believed that the Veteran had been subjected to several beatings while incarcerated in the military.  The psychiatrist linked the Veteran's PTSD to nightmares about this experience.  VA mental health clinic reports dated since February 2004 frequently contain a diagnosis of PTSD, although not all examiners found PTSD.

An April 2004 VA report reflects that after observing the Veteran in the waiting room prior to the examination, the psychiatrist found that the symptoms displayed during the examination "seemed very suspicious."  The Axis I diagnoses were cocaine dependency; alcohol abuse, in remission; depressive disorder, not otherwise specified (hereinafter: NOS); and, malingering.  

A later-dated April 2004 VA report notes that a clinical psychologist did find PTSD and opined that an earlier-diagnosed schizoaffective disorder might have been PTSD symptoms.

A November 2004 VA mental health clinic report notes that the Veteran reported an attempted rape while incarcerated during active service.  

In May 2005, a VA social worker reported that the Veteran stated that he was sexually assaulted during active service.  

A May 2006 VA mental health clinic report notes that while reportedly incarcerated for 5 months in the brig the Veteran was assaulted by the guards and there were attempts of sexual assault by other prisoners.  He reported that after active military service, he turned to alcohol and cocaine to avoid PTSD symptoms.  

A January 2009 VA PTSD compensation examination report contains an Axis I diagnosis of chronic PTSD, service-connected.  The psychiatrist felt that the claimed sexual assault in the military had been adequately verified.  

In January 2009, the Veteran reported that while incarcerated, he was assaulted by a group of 4 to 5 men who threw a blanket over him.  This reportedly occurred 4 times.  He reported that he was afraid to report the incident at any time prior because of fear of retaliation.  

In November 2009, a VA treating psychiatrist had this to say:

      Those who are assessing [the Veteran] should be aware that he completely stopped his substance abuse in November 2008.  He has maintained his sobriety since that time, as demonstrated by many clean urine toxicology tests periodically taken over this period.  As he has continued to experience the symptoms of PTSD over this long period of sobriety, we can safely conclude that this patient has a true psychiatric illness from past military sexual trauma that cannot possibly be attributed to substance abuse.

In May 2010, the RO received a certificate of completion that reflects that the Veteran successfully completed a residential PTSD treatment program at Dayton VA Medical Center.  

In an August 2010-dated letter, a VA supervisory psychologist explained that the Veteran had also completed a PTSD treatment program that ran from June 28 to August 13, 2010, in Topeka, Kansas.  The clinical psychologist explained that the Veteran had been the victim of repeated sexual assaults while in the military brig and that his conviction in the military was due to a racially motivated false charge filed against him over alleged non-payment for an extra pizza topping.  The psychologist felt that the Veteran's account was "reliably and believably given," and that, "There was no malingering in his presentation."  The psychologist stated, "In my estimation, [the Veteran] presents truthfully and I view it as more likely than not that the events he described took place.  Further, he exhibits clear symptoms of PTSD stemming from this episode in his life."  

In September 2011, a VA clinical psychologist reviewed the medical history and examined the Veteran.  The Veteran reported military sexual trauma while incarcerated.  The physician offered an Axis I diagnosis of bipolar disorder with psychotic features.  The rationale was that the Veteran exaggerated his symptoms during the interview in a manner that is inconsistent with a diagnosis of PTSD, but consistent with bipolar disorder.  The psychologist concluded that it is unlikely that bipolar disorder is related to active service. 

In November 2011, the above-mentioned VA clinical psychologist offered an addendum report containing a rationale for the conclusion that it is unlikely that bipolar disorder is related to active service.  The rationale is that there was no mental symptomatology immediately following the incarceration or the sexual assault, or for several years thereafter.  The clinical psychologist made no attempt to controvert the Veteran's claim of having been assaulted during active service, however.   

Although the above medical reports disagree on the correct diagnosis, overall, a diagnosis of PTSD due to active service preponderates.  This diagnosis is based on reasonably correct facts and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  

The September 2011 examination report that does not find PTSD must be discounted because the Veteran had recently completed two formal PTSD therapy programs designed to treat PTSD symptoms.  It appears that the therapy was successful, as PTSD was not found in September 2011.  However, the PTSD claim remains viable "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  

The lay evidence is competent.  Its credibility is questioned because service comrades and at least two VA examiners had questioned the Veteran's honesty.  In this case, because the lay evidence supports a diagnosis by a medical professional, it must be accorded some weight in the matter.  

While not all examiners found PTSD due to an in-service stressor, some of the medical evidence strongly suggests that the claimed in-service stressor actually occurred.  At the very least, the evidence is in relative equipoise.  That is, there is at least an approximate balance of evidence both for and against the actual occurrence of the in-service stressor.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because a diagnosis of PTSD based on an in-service stressor has been offered, and because credible supporting evidence that the in-service stressor occurred has been offered, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


